Exhibit 10.20

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

AMENDMENT

TO

CLINICAL DEVELOPMENT AND LICENSE AGREEMENT

This Amendment (this “Amendment”) to the Clinical Development and License
Agreement, dated as of July 14, 2005 (as amended from time to time, the “CDC
License”), is dated as of September 5, 2007, by and among CDC IV, LLC (“CDC”),
BioDelivery Sciences International, Inc. (“BioDelivery”), Arius Pharmaceuticals,
Inc., a wholly-owned subsidiary of BioDelivery (“Arius”) and Arius Two, Inc., a
wholly-owned subsidiary of BioDelivery (“Arius Two” and together with Arius and
BioDelivery, collectively, the “Company”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the CDC License.

RECITALS

WHEREAS, CDC (as successor in interest to Clinical Development Capital LLC),
BioDelivery, Arius and Arius Two entered into the CDC License, pursuant to
which, among other things, CDC invested in the development of certain compounds
being developed by the Company;

WHEREAS, the Company and Arius have entered into that certain License and
Development Agreement, dated as of the date hereof, with Meda AB (“Meda”), a
Swedish corporation (the “Meda Agreement”), granting Meda rights to develop and
commercialize the BEMA Fentanyl product in the United States, Canada, and
Mexico; and

WHEREAS, CDC and the Company desire to amend the CDC License to coordinate
certain of the terms of the CDC License with the Meda Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein, and intending to
be legally bound hereby, the parties agree as follows:

1. The CDC License is hereby amended as follows:

(a) Section 6.6.4. Section 6.6.4 of the CDC License is hereby amended and
restated in its entirety to read as follows:

“6.6.4 Increase in Royalty due to Reduced Selling Price. In the event that the
Average Selling Price of a Product in the United States is less than the Average
Selling Price of any Competing Product in any calendar year, then commencing
January 1 of the following year, the First Tier Royalty and Second Tier Royalty
shall be increased to an amount equal to the product of (a) the respective
Royalty and (b) a fraction, the numerator of which is the *** of such Competing
Product, and the denominator of which is the ***. If there are multiple
Competing Products that have an *** than the Average Selling Price of a Product,
then the Competing Product with the *** shall be used for purposes of this
adjustment. By way of example:

(a) in the event the Average Selling Price of a Product in the United States is
equal to $*** and the Average Selling Price of any Competing Product is equal to
$*** in any calendar year (assuming a First Tier Royalty equal to ***%), the
First Tier Royalty due to CDC, commencing January 1 of the following year, will
be increased under this Section 6.6.4 to ***;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

(b) in the event the Average Selling Price of a Product in the United States is
equal to $*** and the Average Selling Price of any Competing Product is equal to
$*** in any calendar year (assuming a First Tier Royalty equal to ***%), the
First Tier Royalty due to CDC, commencing January 1 of the following year, will
be increased under this Section 6.6.4 to ***; and

(c) in the event the Average Selling Price of a Product in the United States is
equal to $*** and the Average Selling Price of any Competing Product is equal to
$*** in any calendar year (assuming a First Tier Royalty equal to ***%), the
First Tier Royalty due to CDC, commencing January 1 of the following year, will
be increased under this Section 6.6.4 to ***.”

2. At any time and from time to time, upon CDC’s request and at the sole expense
of Company, Company will promptly and duly execute and deliver any and all
further instruments and documents and take such further action as CDC reasonably
deems necessary to effect the purposes of this Amendment.

3. Except as expressly amended hereby, the CDC License shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the CDC License, the terms “Agreement”, “this Agreement”, “herein”,
“hereafter”, “hereto”, “hereof”, and words of similar import, shall, unless the
context otherwise requires, mean the CDC License as amended, including as
amended by this Amendment. To the extent there is any conflict between the CDC
License and this Amendment, the terms of this Amendment shall prevail.

4. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS RULES.

5. This Amendment may be executed in any number of counterparts, each such
counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement. Any such counterpart
may contain one or more signature pages. Any and all counterparts may be
executed by facsimile.

6. The headings of this Amendment are for the purposes of reference only and
shall not affect the construction of or be taken into consideration in
interpreting this Amendment.

[No Further Text on This Page]

 

- 2 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date set forth in the first paragraph hereof.

 

CDC IV, LLC By:  

/s/ David Ramsey

Name:   David Ramsey Title:   Partner BIODELIVERY SCIENCES INTERNATIONAL, INC.:
By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO ARIUS PHARMACEUTICALS, INC.:
By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President ARIUS TWO, INC.: By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President